Exhibit 10.2

 

INDEMNIFICATION ESCROW AGREEMENT

 

This INDEMNIFICATION ESCROW AGREEMENT (this “Agreement”) dated as of December
18, 2018 is entered into by and among Datasea Inc. (the “Company”), ViewTrade
Securities, Inc. (the “Underwriter”), and Pearlman Law Group LLP (the “Escrow
Agent”).

 

WITNESSETH:

 

WHEREAS, the Company is offering (the “Offering”), on a firm commitment basis,
1,450,000 shares of common stock of the Company, par value $0.001 (the
“Shares”), at an offering price of $4.00 per share;

 

WHEREAS, the Company and Underwriter expect that the Offering will close on or
before the close of business on December 21, 2018 (the “Closing Date”);

 

WHEREAS, upon the closing of the Offering, the Company has agreed to deposit an
aggregate amount of Six Hundred Thousand Dollars ($600,000) (the “Escrowed
Funds”) from the proceeds of the Offering to be received by the Company with the
Escrow Agent in an interest bearing escrow account, to be held and disbursed by
the Escrow Agent pursuant to the terms and conditions of this Agreement;

 

WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds in escrow
pursuant to and subject to the terms and conditions of this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

 

1.

Appointment of Escrow Agent. The Company and the Underwriter hereby appoint the
Escrow Agent as escrow agent in accordance with the terms and subject to the
conditions set forth herein and the Escrow Agent hereby accepts such
appointment.

 

 

2.

Delivery of the Escrowed Funds. Upon the closing of the Offering, the Escrowed
Funds shall be delivered on behalf of the Company to the Escrow Agent, as escrow
agent, into an interest bearing escrow account maintained by the Escrow Agent
(the “Escrow Account”) by wire transfer in accordance with the wire transfer
instructions set forth on Schedule A hereto. In no event shall the aggregate
amount of Escrowed Funds delivered to the Escrow Account be less than Six
Hundred Thousand Dollars ($600,000).

 

 

3.

Escrow Agent to Hold and Disburse the Escrowed Funds. The Escrow Agent will
retain the Escrowed Funds in an escrow account and disburse the Escrowed Funds
pursuant to the terms of this Agreement, as follows:

 

a. The Escrowed Funds shall be held by the Escrow Agent for the purpose of
satisfying the initial $600,000 of the indemnification obligations of the
Company pursuant to Section 2 of the Underwriting Agreement dated December 18,
2018 by and between the Company and the Underwriter (the “Underwriting
Agreement”), for a period of eighteen (18) months from the closing of the
Offering, or longer (upon written notice from the Underwriter to the Company and
the Escrow Agent) if there is evidence (to be reasonably detailed in such
written notice) that may reasonably result in the Company having to indemnify
the Underwriter in accordance with the terms of the Underwriting Agreement, but
in no event shall the Escrowed Funds be held in escrow for longer than
twenty-four (24) months.  The initial eighteen (18) month period during which
the Escrowed Funds shall be held is referred to herein as the “Initial Claims
Period” and the twenty-four (24) month period referred to in this Section 3(a)
is referred to herein as the “Extended Claims Period”. 

 

b. Disbursement of such Escrowed Funds upon a claim of indemnity pursuant to the
terms of the Underwriting Agreement shall be determined by an independent
third-party intermediary (who shall have the requisite experience in determining
indemnification claims) to be chosen by mutual written consent of the Company
and the Underwriter.  If the Company and the Underwriter are unable to agree on
such intermediary within 30 days upon a written claim for indemnity by the
Underwriter, such intermediary shall be a single arbitrator (with the requisite
experience in determining indemnification claims) selected by the American
Arbitration Association’s New York office.



 

 

c. Notwithstanding the last sentence of Section 3(a), in the event that any
litigation or proceeding arising out of any matter in connection with the
Offering in connection to the Underwriter acting in its capacity as underwriter
(which matter would be covered by the Company’s indemnification obligations
under the Underwriting Agreement) within eighteen (18) months following the
Closing Date, or longer if there is evidence that may reasonably result in the
Company having to indemnify the Underwriter but in no event shall the Escrowed
Funds be held in escrow for longer than twenty-four (24) months, and in which
the Company, the Underwriter, the Escrow Agent or the Escrowed Funds becomes the
subject of such litigation or proceeding, the Underwriter and the Company hereby
authorize the Escrow Agent, at the Underwriter’s sole instruction upon
Underwriter’s written notice to the Escrow Agent if not otherwise so required,
to release and deposit the Escrowed Funds with the clerk of the court in which
the litigation is pending for the purpose of indemnifying and defending the
Underwriter in such litigation and proceeding, and thereupon the Escrow Agent
shall be relieved and discharged of any further responsibility with regard
thereto to the extent determined by any such court. The Company and the
Underwriter further hereby authorize the Escrow Agent, if it receives
conflicting claims to any of the Escrowed Funds, is threatened with litigation
in its capacity as escrow agent under this Agreement, or if the Escrow Agent
determines it is necessary to do so for any other reason relating to this
Agreement or the Offering, to interplead all interested parties in any court of
competent jurisdiction and to deposit the Escrowed Funds with the clerk of that
court and thereupon the Escrow Agent shall be relieved and discharged of any
further responsibility hereunder to the parties from which they were received to
the extent determined by such court.

 

d. In all instances, if either (i) no claim for indemnity is made by the
Underwriter during the Initial Claims Period (and there is no Extended Claims
Period) or (ii) it is determined that the Underwriter is not entitled to any
disbursement (or any further disbursement, as the case may be) of Escrowed Funds
by the conclusion of the Extended Claims Period, the Escrow Agent shall, upon
joint written instruction from the Company and the Underwriter, disburse to the
Company the full balance of the Escrowed Funds then held by wire transfer of
immediately available funds to an account designated by the Company.

 

 

4.

Exculpation and Indemnification of Escrow Agent.

 

a. The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made other than as set forth herein, or to enforce
any obligation of any person to perform any other act. The Escrow Agent shall be
under no liability to the other parties hereto or anyone else, by reason of any
failure, on the part of any party hereto or any maker, guarantor, endorser or
other signatory of a document or any other person, to perform such person’s
obligations under any such document. Except for amendments to this Agreement
referenced below, and except for written instructions given to the Escrow Agent
by the Company and the Underwriter relating to the Escrowed Funds, the Escrow
Agent shall not be obligated to recognize any agreement between or among any of
the Company and the Underwriter, notwithstanding that references thereto may be
made herein and the Escrow Agent has knowledge thereof.

 

b. The Escrow Agent shall not be liable to the Company, the Underwriter, or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is reasonably believed by the Escrow Agent to be
genuine and to be signed or presented by the proper party or parties hereunder.
The Escrow Agent shall not be bound by any of the terms thereof, unless
evidenced by written notice delivered to the Escrow Agent signed by the proper
party or parties hereunder and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.

2

 

 

c. The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, the Underwriter, or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement.
Except as otherwise set forth herein, the Escrow Agent shall have no
responsibility with respect to the use or application of the Escrowed Funds
pursuant to the provisions hereof.

 

d. The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper party or parties hereunder, that a fact
or an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Underwriter, or to anyone else for any action taken or omitted to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.

 

e. To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, or any payment made hereunder, the Escrow Agent may
pay such taxes from the Escrowed Funds; and the Escrow Agent may withhold from
any payment of the Escrowed Funds such amount as the Escrow Agent estimates to
be sufficient to provide for the payment of such taxes not yet paid, and may use
the sum withheld for that purpose. The Escrow Agent shall be indemnified and
held harmless against any liability for taxes and for any penalties in respect
of taxes, on such investment income or payments in the manner provided in
Section 4(f).

 

f. The Escrow Agent will be indemnified and held harmless by the Company and
Underwriter from and against all expenses, including all counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or proceeding involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence or reckless misconduct by the Escrow Agent or
breach of this Agreement by the Escrow Agent, or the monies or other property
held by it hereunder. Promptly, but no later than ten (10) business days, after
the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall, if a
claim in respect thereof is to be made by the Escrow Agent against the Company,
notify the Company in writing, but the failure by the Escrow Agent to give such
notice shall not relieve the Company from any liability which the Company may
have to the Escrow Agent hereunder, unless the failure of the Escrow Agent to
give such notice prejudices or otherwise impairs the Company’s ability to defend
any demand, claim, action suit or proceeding. Notwithstanding any obligation to
make payments and deliveries hereunder, the Escrow Agent may retain and hold for
such time as it deems necessary such amount of monies or property as it shall,
from time to time, reasonably deem sufficient to indemnify itself for any such
loss or expense.

 

g. For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.

 

 

5.

Indemnification by the Company. The indemnification provisions subject to this
Agreement are set forth in Section 6 of the Underwriting Agreement, which
Section 6 shall be deemed to be a part of this Agreement.

3

 

 

6. 

Termination of Agreement and Resignation of Escrow Agent.

 

a. This Agreement shall terminate upon disbursement of all of the Escrowed Funds
provided that the rights of the Escrow Agent and the obligations of the Company
and the Underwriter under Section 4 shall survive the termination hereof.

 

b. The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Underwriter at least
fifteen (15) business days written notice thereof (the “Notice Period”). As soon
as practicable after its resignation, the Escrow Agent shall, if it receives
notice from the Company and the Underwriter within the Notice Period, turn over
to a successor escrow agent appointed by the Company and the Underwriter all
Escrowed Funds (less such amount as the Escrow Agent is entitled to continue to
retain and hold in escrow pursuant to Section 4(f) and to retain pursuant to
Section 7) upon presentation of the document appointing the new escrow agent and
its acceptance thereof. If no new agent is so appointed within the Notice
Period, the Escrow Agent shall return the Escrowed Funds to the Company without
interest or deduction.

 

 

7.

Form of Payments by Escrow Agent.

 

a. Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Agreement shall be made by wire transfer of immediately available funds
unless directed to be made by check by the Underwriter and/or Company.

 

b. All amounts referred to herein are expressed in United States Dollars and all
payments by the Escrow Agent shall be made in such dollars.

 

 

8.

Compensation. Escrow Agent shall be entitled to $12,500 as compensation for its
services rendered under this Agreement, which amount shall be delivered by the
Company to an account designated by the Escrow Agent on the same date when the
Escrowed Funds are delivered into the Escrow Account.

 

 

9.

Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
on the business day of such delivery (as evidenced by the signed certified mail
card), (iii) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing), (iv) if delivered by
facsimile transmission, on the business day of such delivery if sent by 6:00
p.m. in the time zone of the recipient, or if sent after that time, on the next
succeeding business day (as evidenced by the printed confirmation of delivery
generated by the sending party’s telecopier machine), or (v) if delivered by
email on the business day of such delivery (as evidenced by delivery
confirmation). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 9), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to
addresses or facsimile numbers as applicable set forth hereunder.

 

If to the Company, to:

 

Datasea Inc.

1 Xinghuo Rd. Changning Building, 11th Floor

Fengtai District, Beijing, People’s Republic of China 100070

Attention: Chief Executive Officer

Email: liuzhixin@shuhaixinxi.com

4

 

with a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of Americas, 11th Floor

New York, NY 10105

Attention: Richard I. Anslow

Email: ranslow@egsllp.com

 

If to the Underwriter, to:

 

ViewTrade Securities, Inc.

7280 West Palmetto Park Road, Suite 310

Boca Raton, FL 33433

Attention: Doug K. Aguililla

Email: dougagui@viewtrade.com

 

with a copy to (which shall not constitute notice):

 

K&L Gates LLP

Southeast Financial Center, Suite 3900 

200 South Biscayne Boulevard

Miami, FL 33131 

Attention: Clayton E. Parker, Esq.

Email: clayton.parker@klgates.com

 

If to the Escrow Agent, to:

 

Pearlman Law Group LLP 

200 South Andrews Avenue, Suite 901

Fort Lauderdale, FL 33301

Attention: Charles Pearlman

Email: Charlie@pslawgroup.net 

 

 

10.

Further Assurances. From time to time on and after the date hereof, the Company
and the Underwriter shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

 

11.

Consent to Service of Process. The Company, the Underwriter and the Escrow Agent
hereby irrevocably consent to the jurisdiction of the courts of the State of
Florida and of any Federal court located in such state in connection with any
action, suit or proceedings arising out of or relating to this Agreement or any
action taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed hereto.

 

 

12.

Miscellaneous.

 

a. This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Escrow Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require. This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.

5

 

b. This Agreement and the rights and obligations hereunder of the Company and
the Underwriter may not be assigned without the consent of the Escrow Agent,
other than by laws of descent or operation of law. This Agreement and the rights
and obligations hereunder of the Escrow Agent may be assigned by the Escrow
Agent, with the prior consent of the Company. This Agreement shall be binding
upon and inure to the benefit of each party’s respective successors, heirs and
permitted assigns. No other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent, the Company and the Underwriter, which consent shall not be
unreasonably withheld. This Agreement is intended to be for the sole benefit of
the parties hereto and their respective successors, heirs and permitted assigns,
and none of the provisions of this Agreement are intended to be, nor shall they
be construed to be, for the benefit of any third person.

 

c. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Florida. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.

 

 

13.

Execution of Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile or other form of electronic transmission, each of
which shall be deemed to be an original as of those whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all parties hereto.

 

[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

 

6

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

ESCROW AGENT:

 

 

 

 

PEARLMAN LAW GROUP LLP

 

 

 

 

By:

 /s/ Charles B. Pearlman             

 

Name:

  Charles B. Pearlman

 

Title:

  Partner

 

 

COMPANY:

 

DATASEA INC.

 

By:

/s/ Zhixin Liu 

 

Name: 

Zhixin Liu

 

Title:

Chief Executive Officer

 

 

UNDERWRITER:

 

VIEWTRADE SECURITIES, INC.

 

By:

 /s/ Douglas K. Aguililla

 

Name:

Douglas K. Aguililla

 

Title:

Director, Investment Banking

 

 

Indemnification Escrow Agreement

 

7

 

Schedule A

 

ACCOUNT NAME:

IOTA TRUST ACCOUNT

ACCOUNT NO.:

229056321475

ABA ROUTING NO.:

026009593

SWIFT CODE:

BOFAUS3N

BANK:

Bank of America

 

2000 Glades Road, Boca Raton, FL 33431

REFERENCE: ATTN:

Pearlman Law Group LLP

 

IOTA Trust Account

 

TO BE WIRED IN U.S. DOLLARS

 



 8